Order entered September 27, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-19-00893-CV

                              FELIPE DELEON, JR., Appellant

                                                 V.

                                  ROSA BENITEZ, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV97-00151-S

                                             ORDER
       Before the Court are appellant’s “motion for leave to file for indigent and permanent

injunction with affidavit in support” and “motion to file for indigent with affidavit and order in

support.” Appellant appears to be seeking to proceed in this appeal without payment of costs

and relief from a sixty-year sentence.

       We note the clerk’s record includes a copy of a statement of inability to afford payment

of court costs appellant filed in the trial court, and nothing in the record reflects appellant has

been ordered to pay costs. See TEX. R. CIV. P. 145(a). Our case management system also

reflects appellant filed a statement of inability to afford payment of court costs in this Court.

Pursuant to Texas Rule of Civil Procedure 145(a) and Texas Rule of Appellate Procedure 20.1,

appellant is entitled to proceed without payment of costs. See TEX. R. CIV. P. 145(a); TEX. R.
APP. P. 29.1. Accordingly, to the extent appellant seeks to proceed as indigent, we DENY the

motions as moot. We also DENY the motions to the extent appellant seeks relief from the sixty-

year sentence.

                                                  /s/    KEN MOLBERG
                                                         JUSTICE